Citation Nr: 0509904	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  04-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.  This claim is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas, which continued the 50 
percent rating in effect for the veteran's service-connected 
PTSD.  In August 2004 the veteran testified at a hearing 
conducted at the RO by the undersigned Acting Veterans Law 
Judge.


FINDING OF FACT

The veteran's PTSD is manifested by impairment no greater 
than occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood is not 
shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

The veteran was notified why a rating in excess of 50 percent 
for his service-connected PTSD disability was not warranted 
in the June 2003 rating decision and in the February 2004 
statement of the case (SOC).  An April 2003 letter (before 
the rating appealed), while not specifically mentioning 
"VCAA," informed the veteran of his and VA's respective 
responsibilities in the development of his claim, and of what 
type of evidence he needed to prevail in his claim.  The 
April 2003 letter also informed him that evidence received 
within a year would be considered.  The SOC properly advised 
him of what was specifically needed to establish a higher 
rating for the disability at issue and of his and VA's 
respective responsibilities in claims development.  The SOC 
also advised the veteran of what the evidence showed, and 
provided pertinent VCAA language.  

As to notice content, the February 2004 SOC (at page three) 
advised him to "provide any evidence in [his] possession 
that pertains" to his claim.  Therefore, the veteran will 
not be prejudiced by the Board's adjudication of this claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained 
postservice VA medical records.  The veteran has been 
afforded VA examinations, most recently in May 2003.  He has 
not identified any pertinent records outstanding.  VA's 
duties to assist, including those mandated by the VCAA, are 
met.

Laws and Regulations

Disability ratings are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

PTSD is rated under Code 9411 of VA's Rating Schedule.  A 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
warranted where there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background

On September 1995 VA PTSD examination, PTSD was diagnosed.  A 
current GAF (Global Assessment of Functioning) scale score of 
between 80 and 90 was reported.  

On February 2000 VA examination the veteran reported working 
as an aircraft fire fighter since 1982.  He was alert and 
oriented, and his affect was appropriate.  He was noted to be 
anxious, and complained of nightly nightmares and flashbacks 
of thoughts of Vietnam.  He complained of mood swings and of 
the inability to sleep.  He also complained of depression and 
paranoia.  He denied suicidal and homicidal thoughts.  The 
veteran also reported being jumpy upon hearing load noises.  
Memory, concentration, insight, and judgment were all 
essentially described as being intact.  His speech was fast 
and pressured.  PTSD, described as severe, was diagnosed.  A 
GAF score of 50 was supplied, indicative of, according to the 
examiner, serious impairment of social and occupational 
functioning.  

A May 2000 VA psychiatric outpatient mental health treatment 
note includes a GAF score of 50.

In June 2000, the RO increased the veteran's rating from 10 
percent to 50 percent.

A January 2002 VA psychiatric outpatient treatment note shows 
contains a GAF score of 70.  The veteran said his ability to 
sleep was generally good, and his mood was stable.  He denied 
suicidal and homicidal ideation.  He noted that he worked as 
a fire fighter.  PTSD was diagnosed.  

On May 2003 VA PTSD examination the veteran informed the 
examiner that he had been married for 32 years and that he 
easily became upset and angry with his wife.  He added that 
he retired from his position as a firefighter last year, 
after a period of 20 years.  The veteran complained of 
problems sleeping, including nightmares of Vietnam four to 
five times a month.  He also reported problems with managing 
his anger.  Examination revealed the veteran to be dressed 
appropriately and to be very cooperative.  His mood was 
mildly depressed.  He was free of auditory and visual 
hallucinations.  No evidence of loose associations was noted.  
The veteran was neither suicidal nor homicidal.  PTSD was 
diagnosed, and a GAF score of 65 was provided.  The examiner 
opined that the veteran was doing fairly well with his 
medications, and that he had been functioning well in his 
marital life.  The examiner indicated that the veteran's 
symptomatology was stable, but described his prognosis as 
guarded.  

A June 2003 VA psychiatric treatment note includes a GAF 
score of 50.  The veteran was reported to be alert, coherent, 
and oriented times four.  He denied both suicidal and 
homicidal ideation.  He reported being unable to work due to 
his PTSD.  PTSD, described as severe, was diagnosed.  

In the course of the August 2004 hearing before the 
undersigned, the veteran testified that he got along "pretty 
well" with his wife, but did not have any friends.  See 
pages two and three of hearing transcript.  He added that he 
occasionally attended church.  See page four of hearing 
transcript.  He added that he had daily flashbacks, had 
occasional night sweats, and denied suicidal thoughts.  See 
page five of hearing transcript.  He attributed his current 
unemployability to his PTSD.  See page six of hearing 
transcript.  Regarding his employment opportunities, he added 
that while he was looking for work as a truck driver, he 
conceded that he did not have the requisite license for the 
type of work he was seeking, and added that his age may work 
to essentially preclude him from certain employment 
opportunities.  He also said that he had no superstitions, 
i.e., no obsessional rituals.  See pages 9 and 10 of hearing 
transcript.  He denied both auditory and visual 
hallucinations, and denied having suicidal thoughts.  The 
veteran said he did not like being in crowds.  See page 13 of 
hearing transcript.  




Analysis

The veteran's PTSD has been manifested by complaints of 
nightmares and flashbacks, depression, increased startle 
response, and difficulty controlling his anger.  The symptoms 
of PTSD have remained fairly constant.  While the veteran 
complained of becoming easily angered at his wife and of 
problems sleeping (including nightmares) on VA examination in 
May 2003, he denied suicidal ideation, he was dressed 
appropriately, and he was free of auditory and visual 
hallucinations.  A GAF score of 70 was provided in January 
2002, and a GAF score of 65 was provided in May 2003.  GAF 
scores in the record have not been less than 50.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores of 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or a serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  The report of the most recent VA PTSD examination in 
May 2003 includes no finding of the symptoms (with the 
possible exception of impaired impulse control) necessary for 
the next higher, 70 percent, rating under Code 9411.  While 
the veteran claims to be unable to work due to his PTSD, a 
competent medical opinion to this effect is not of record.  

In summary, the veteran's PTSD symptoms are not shown to be 
of a sufficient degree to satisfy the criteria for a rating 
higher than 50 percent, i.e., occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals, 
speech disturbances, panic or depression, etc.  The clinical 
evidence provides no support for the allegation that the 
veteran's PTSD is more severe than reflected by the 50 
percent rating currently assigned.  

The preponderance of the evidence is against the veteran's 
claim.  Hence it must be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.  





	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


